DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Response to Amendments and Arguments
Regarding a claim interpretation under 35 U.S.C. §112(f), applicant amended claim 1 by adding sufficient structure. The claim 1 and its dependent claims are no longer interpreted under §112(f). 
 
Regarding an obviousness type double patenting rejection, applicant substantially amended claim 1 and requested (Remarks, page 10) reconsidering the double patenting rejection. After comparing the claimed invention defined by the amended independent claim 1 (as well as newly added claims 8 and 15) with that in the parent patent / a related patent. The examiner believed that independent claims 1, 8 and 15 are broader than a claim of the parent patent / the related patent. The double patent rejection has been maintained. 

Regarding a rejection to claim 1 under 35 U.S.C. §102(a)(1), applicant substantially amended independent claim 1 and also added new claims 2-20. After reviewing prior art of the record and performing an update search, the examiner believes that combined references submitted in the IDS by the applicant meet all limitations of independent claims as well as some dependent claims. See the rejection under 35 U.S.C. §103.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8 and 15 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,733,998, claim 5 of 10,629,213. Although the conflicting claim is not identical, it is not patentably distinct from each other because instant claims are broader than a claim of the parent patent (or related patents from the same assignee). In other words, a claim of the parent patent (or related patents from the same assignee) anticipates the instant claims. Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 10 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 3 depends from independent claim 1. Claim 1 recite performing “a first frequency analysis”, “a second frequency analysis”, “a third frequency analysis” and “a fourth frequency analysis”.

Dependent claim 3 does NOT specify a further limitation of the subject matter claimed limit claim 1. Rather, claim 3 broadens the scope of claim 1 by reciting: “to only perform the first frequency analysis and the third frequency analysis based on the first audio segment”.  Therefore, claim 3 is an improper dependent claim. 

Claims 10 and 16 have an issue similar to that explained for claim 3. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As explained above under §112(d), claims 3, 10 and 16 broaden their corresponding independent claims. For example, claim 10 includes bot limitations of the independent claim 8 and limitations recited in claim 10.

 “selecting a trial compression configuration based on a comparison of the first score and second score, the selected trial compression configuration corresponding to a source of the audio signal.”
“selecting between the first trial compression configuration and the second trial compression configuration based on a comparison of the third and fourth scores.”

It is unclear whether the selection is based on a comparison between the first score and the second score, a comparison of the third and fourth scores or both comparisons. Claims 3 and 16 have a similar issue as above explained for claim 10. 

	Claim Rejections - 35 USC § 103
 Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rafii (US PG Pub. 2016/0196343, applicant submitted IDS, referred to as Rafii) in view of Hennequin et al. (“CODEC INDEPENDENT LOSSY AUDIO COMPRESSION DETECTION”, applicant submitted IDS, IEEE, March 2017). 

Rafii is a published patent application by the first inventor of this application. Rafii discloses identifying live audios based on analyzing spectrogram of different segments of audio (Abstract, Fig. 5, Fig. 6).
 
Hennequin discloses identifying audio codec (MP3 or AAC) by based on information from spectrogram using a convolutional neural network (CNN) (Abstract, Fig. 2, Section 6.2). 

Regarding claims 1, 8 and 15, Rafii discloses a system, a method and a computer readable medium for identifying an audio signal (Fig. 1 and Fig. 12, Abstract, a computer implemented system for identifying an audio signal), comprising:
storing an audio signal (Fig. 6, #610, [0016], [0020]); 
forming a first audio segment and a second audio segment from the audio signal (Fig. 5, #521, #531; [0031], [0034-0035]);
performing a first frequency analysis of the first audio segment (Fig. 2, #220, Fig. 5, generating spectrogram by frequency analysis; [0016-0018], [0025-0027], [0031-0034], [0046-0049], [0060-0062]); 
performing a second frequency analysis of the second audio segment (Fig. 2, #220, Fig. 5, generating spectrogram by frequency analysis; [0016-0018], [0025-0027], [0031-0034], [0046-0049], [0060-0062]); 
performing a third frequency analysis of the first audio segment (Fig. 2, #220, Fig. 5, generating spectrogram by frequency analysis; [0016-0018], [0025-0027], [0031-0034], [0046-0049], [0060-0062]); 
performing a fourth frequency analysis of the second audio segment (Fig. 2, #220, Fig. 5, generating spectrogram by frequency analysis; [0016-0018], [0025-0027], [0031-0034], [0046-0049], [0060-0062]); 
forming a first score based on the first and second frequency analyses ([0071-0074]); 
forming a second score based on the third and fourth frequency analyses ([0071-0074]);

Rafii discloses performing frequency analysis for different audio segments and generating spectrogram to identify an audio signal ([0016-0017]). Rafii does not explicitly disclose based on “a first trial compression configuration” and “a second compression configuration”. Rafii does not discloses “selecting a trial compression configuration based on a comparison of the first score and second score, the selected trial compression configuration corresponding to a source of the audio signal.”

In light of the disclosure (Spec. [0012]), the claimed “a first trial compression configuration” and “a second compression configuration” refers to different audio codec configurations. The claimed “selecting a trial compression configuration…” means identifying a codec. 

Hennequin discloses generating audio spectrogram and identifying an audio codec (MP3 or AAC) based on the generated spectrogram by using a convolutional neural network (CNN) (Hennequin, Abstract, section 1, Introduction, section 5, system description).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Rafii’s teaching with Hennequin’s teaching to identify audio codecs based on spectrograms using a neural network. One having ordinary skill in the art would have been motivated to make such a modification to prevent misuse codecs (Hennequin, Introduction). 

Regarding claims 2 and 9, Rafii in view of Hennequin further discloses the audio signal is a first audio signal; a media source is to use a compression configuration to form a second audio signal; and a media player is to decompress the second audio signal to form the first audio signal (Hennequin, Abstract and Introduction, PCM signal and encoded MP3 / AAC signal. The decoded back to PCM is claimed “a first audio signal” and MP3 or AAC is claimed “a second audio”).

Regarding claims 4, 11 and 17, Rafii in view of Hennequin further discloses forming a plurality of spectrograms based on the first audio segment (Rafii, Fig. 6, #620, [0016-0018]; Hennequin, Fig. 2, Abstract, section 3.1, creating spectrograms from audio signals); and 
identifying a compression artifact based on the plurality of spectrograms (Hennequin, Fig. 2, Abstract, section 3.1, identifying a compression artifact in the spectrograms).

Regarding claims 5, 12 and 18, Rafii in view of Hennequin further discloses a compression artifact is one or more of a) a discontinuity between data points in the plurality of spectrograms, and b) a data point in the plurality of spectrograms having a magnitude below a first threshold (Hennequin, Fig. 2, holes in spectrogram is claimed “discontinuity between data points”; Note, the reference only need to teach ONE alternative recited using “one or more of”).

Allowable Subject Matter
Claims 6, 7, 13, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659